           Case 1:19-cv-00405-DAD-SAB Document 44 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
     PATROCINA A. RAMSEY,                             Case No. 1:19-cv-00405-DAD-SAB
11
                   Plaintiff,                         ORDER GRANTING STIPULATED
12                                                    REQUEST TO MODIFY SCHEDULING
            v.                                        ORDER
13
     FARMERS NEW WORLD LIFE                           (ECF No. 43)
14   INSURANCE COMPANY,

15                 Defendant.

16

17         The scheduling order was initially issued on June 6, 2019, and has been modified

18 multiple times pursuant to the parties’ stipulations, most recently on February 25, 2021. (ECF

19 Nos. 11, 15, 23, 27, 29, 30, 33, 35.) The current expert discovery deadline is October 9, 2021.
20 (ECF No. 35.) On February 24, 2021, the parties filed a stipulated request to further amend the

21 scheduling order and continue the expert discovery deadline by a period of ninety (90) days.

22 (ECF No. 43.) Since the most recent modification of the scheduling order, the parties have

23 completed nonexpert discovery and exchanged expert reports. (Id. at 2.) On August 10, 2021,

24 Defendant filed a motion for summary judgment that is currently pending a decision from the

25 District Judge. (ECF No. 37.) The parties wish to extend the expert discovery deadline as a

26 decision on the motion for summary judgment may render further expert discovery unnecessary,
27 and such extension would not require the continuance of other dates in the scheduling order.

28 (Id.)


                                                  1
             Case 1:19-cv-00405-DAD-SAB Document 44 Filed 09/16/21 Page 2 of 2


 1           Pursuant to the parties’ stipulation and finding good cause, IT IS HEREBY ORDERED

 2 that the scheduling order is further modified as follows:

 3           1.      Expert Discovery Deadline: January 7, 2022.

 4 All other dates and aspects of the scheduling order, as previously modified, shall remain in

 5 effect.

 6
     IT IS SO ORDERED.
 7

 8 Dated:         September 16, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
